In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00407-CR
     ___________________________

    CHRISTOPHER CHASE, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 431st District Court
         Denton County, Texas
      Trial Court No. F19-546-431


   Before Kerr, Birdwell, and Wallach, JJ.
  Memorandum Opinion by Justice Wallach
                            MEMORANDUM OPINION

         Appellant Christopher Chase appeals from his conviction and sentence for

assault–family violence. We affirm.

         A jury found Chase guilty of third-degree felony assault–family violence, which

was enhanced by a prior felony conviction that increased the punishment range for

the offense to that of a second-degree felony. See Tex. Penal Code Ann. §§ 12.33,

12.42(a), 22.01(a), (b)(2). The jury assessed Chase’s punishment at five years’

confinement, and the trial court sentenced Chase and entered judgment accordingly.

         Chase’s court-appointed appellate attorney has filed a motion to withdraw as

counsel and a brief in support of that motion. See Anders v. California, 386 U.S. 738,

744–45, 87 S. Ct. 1396, 1400 (1967). Counsel’s brief and motion meet the

requirements of Anders, which requires presenting a professional evaluation of the

record and demonstrating why there are no arguable grounds for relief. Id., 87 S. Ct. at

1400. Chase was provided a copy of the record and filed a pro se response, but his

response does not show any arguable grounds for appeal. The State declined to file a

brief.

         We have independently examined the record, as is our duty upon the filing of

an Anders brief. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays

v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.); see also Penson

v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988). After carefully reviewing the

record, we agree with counsel that the appeal is wholly frivolous and without merit.

                                            2
Our independent review of the record reveals nothing further that might arguably

support the appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App.

2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006).

Accordingly, we grant counsel’s motion to withdraw and affirm the trial court’s

judgment.




                                                 /s/ Mike Wallach
                                                 Mike Wallach
                                                 Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 26, 2021




                                       3